Case 1:18-cv-07178-ENV-JO Document 45-1 Filed 06/01/20 Page 1 of 3 PageID #: 482



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 BOYSIN LORICK and CYNTHIA LORICK,                           Civil Action File No.
                                                             18-cv-07178
                                    Plaintiffs,

                 v.

 KILPATRICK TOWNSEND AND STOCKTON LLP;
 COLIN M. BERNARDINO; KEITH BRANDOFINO;
 JOHN M. CHURCH; SUMIT JAIN; WATERSTONE
 ASSET MANAGEMENT; WELLS FARGO BANK
 NA; and BERKADIA COMMERCIAL MORTGAGE,

                                    Defendants.


           DECLARATION OF FREDERICK L. WHITMER IN SUPPORT OF
         MOTION FOR DISMISSAL OF THE SECOND AMENDED COMPLAINT

         I, Frederick L, Whitmer, declare pursuant to 28 U.S.C. § 1746, as follows:

                 1.      I am an attorney at law duly licensed and authorized to practice law in the

 State of New York and a partner in the firm of Kilpatrick Townsend & Stockton LLP, attorneys

 for defendants Kilpatrick Townsend & Stockton LLP incorrectly s/h/a Kilpatrick Townsend and

 Stockton LLP (“KTS”), Colin M. Bernardino and Keith Brandofino (“Brandofino”) (collectively,

 the “Kilpatrick Defendants”).

                 2.      I submit this declaration in support of the Kilpatrick Defendants’

 application, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, for dismissal of

 the Second Amended Complaint, dated May 11, 2020 (the “SAC”), as against the Kilpatrick

 Defendants.

                 3.      Annexed hereto as Exhibit “A” is a copy of a complaint filed in the

 Supreme Court for the State of New York, County of Kings (the “State Court”) under Index

 Number 500469/2013 (the “Foreclosure Action”).



 16940677V.1 057301/0853817
Case 1:18-cv-07178-ENV-JO Document 45-1 Filed 06/01/20 Page 2 of 3 PageID #: 483



                 4.      Annexed hereto as Exhibit “B” is a copy of a Stipulation of Settlement and

 Order (the “Stipulation”), so-ordered by the Honorable Bernard J. Graham, J.S.C., issued in the

 Foreclosure Action.

                 5.      Annexed hereto as Exhibit “C” is a copy of a Final Judgment of

 Foreclosure and Sale, dated February 21, 2014 (the “Judgment”), issued in the Foreclosure

 Action in favor of the Trust.

                 6.      Collectively annexed hereto as Exhibit “D” is a copy of an Amended Final

 Judgment of Foreclosure and Sale, dated June 3, 2016 (the “Amended Judgment”), issued in the

 Foreclosure Action in favor of the Trust, as well as the Report of Amount Due, dated March 23,

 2016 (the “Report of Amount Due”), upon which the Amended Judgment is based.

                 7.      Annexed hereto as Exhibit “E” is a copy of an Order Granting Motion In

 Part, dated December 29, 2017 (the “Partial Proceeds Order”) issued by United States

 Bankruptcy Court, Eastern District of New York (the “Bankruptcy Court”) under Case No. 16-

 45645 styled as In re Boysin Ralph Lorick and Cynthia Theresa Lorick (the “Bankruptcy

 Proceeding”).

                 8.      Annexed hereto as Exhibit “F” is a copy of the Complaint, dated

 December 17, 2018, that Plaintiffs filed herein (the “Initial Complaint”).

                 9.      Annexed hereto as Exhibit “G” is a copy of an Order dated April 29, 2019

 (the “April 29, 2019 Order”) that this Court issued herein.

                 10.     Collectively annexed hereto as Exhibit “H” are copies of the purported

 proof of service of process that Plaintiffs filed herein.

                 11.     Annexed hereto as Exhibit “I” is a copy of the Amended Complaint dated

 February 11, 2020 (the “Amended Complaint”) that Plaintiffs filed herein.


                                                    2

 16940677V.1 057301/0853817
Case 1:18-cv-07178-ENV-JO Document 45-1 Filed 06/01/20 Page 3 of 3 PageID #: 484



                 12.     Annexed hereto as Exhibit “J” is a copy of the SAC that Plaintiffs filed

 herein.

                 13.     For the reasons set forth herein and in the accompanying Memorandum of

 Law, the Kilpatrick Defendants’ application should be granted in its entirety.

                 14.     The Kilpatrick Defendants have not filed any prior application for the

 relief sought herein.

                 I declare, under penalty of perjury, that the foregoing is true and correct.


 Executed on June 1, 2020



                                                       ________/s/ Frederick L. Whitmer__________
                                                              FREDERICK L. WHITMER




                                                   3

 16940677V.1 057301/0853817
